NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ERENDIRA RANGEL-PALACIOS,                       No. 17-56258

                Plaintiff-Appellant,            D.C. No. 3:16-cv-00872-AJB-BLM

 v.
                                                MEMORANDUM*
SWEETWATER UNION HIGH SCHOOL
DISTRICT, a public entity,

                Defendant-Appellee.

                  Appeal from the United States District Court
                     for the Southern District of California
                  Anthony J. Battaglia, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Erendira Rangel-Palacios appeals pro se from the district court’s judgment

dismissing her action alleging Title VII claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir.

2010) (dismissal based on Fed. R. Civ. P. 12(b)(6)); Jones v. Blanas, 393 F.3d 918,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
926 (9th Cir. 2004) (dismissal based on the applicable statute of limitations). We

may affirm on any basis supported by the record. Thompson v. Paul, 547 F.3d
1055, 1058-59 (9th Cir. 2008). We affirm.

      The district court properly dismissed Rangel-Palacios’s Title VII claim

concerning allegations in her 2015 Equal Employment Opportunity Commission

(“EEOC”) charge as barred by the applicable statute of limitations, and Rangel-

Palacios failed to allege facts sufficient to show that equitable tolling applies. See

42 U.S.C. § 2000e-5(e)(1) (Title VII complainant must file EEOC charge no later

than 180 days, or authorized state or local agency charge no later than 300 days,

after alleged unlawful practice occurred); Stoll v. Runyon, 165 F.3d 1238, 1242

(9th Cir. 1999) (explaining that equitable tolling is warranted “when extraordinary

circumstances beyond the plaintiff’s control made it impossible to file a claim on

time”).

      Dismissal of Rangel-Palacios’s Title VII claim concerning allegations in her

2013 EEOC charge was proper because Rangel-Palacios failed to file this action

within ninety days of receiving a right-to-sue letter. See Payan v. Aramark Mgmt.

Servs. Ltd. P’ship, 495 F.3d 1119, 1121-22 (9th Cir. 2007) (Title VII action must

be commenced within ninety days of issuance of the right to sue letter).




                                           2                                    17-56258
      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           3                                  17-56258